Case 1:17-cr-00630-ER Document 334 Filed 11/02/20 Page 1of1

RASKIN & RASKIN MARTIN R, RASKIN

Attorneys at law invaskin@raskinlawcom
JANE SERENE RASKIN

praskin @raskinlaw.com

 

November 2, 2020 USDC SDNY

DOCUMENT
Honorable Edgardo Ramos ELECTRONICALLY FILED
United States District Judge ‘DOC#

Southern District of New York , DATE FILED: __|| Le ZoO2O

40 Foley Square
New York, New York 10007

Re: United States v. David Pike, No. 17-cr-630 (ER)
Dear Judge Ramos:

This firm represents David Pike who has been charged in a criminal information with conspiracy
to commit bank fraud in violation of Title 18 USC §371. Bail has been set at $500,000 personal
surety and, among other standard conditions, Mr. Pike’s travel is restricted to the Southern District
of Florida and the Eastern and Southern Districts of New York.

Mr. Pike would like to take his family to Kansas City, Missouri over the Thanksgiving holiday to
visit with family. If permission is granted, such travel will take place between November 11
through November 28, 2020, and will be coordinated in advance with Mr. Pike’s Pretrial Services
officer, who will have a detailed itinerary.

I discussed this matter with Assistant US Attorney Nick Folly, who advises that the government
has no objection to such travel. In addition, Mr. Pike has contacted his Pretrial Services officer,
who also does not object to this travel.

Therefore, it is respectfully requested that the court enter an order allowing Mr. Pike to travel to
Kansas City, Missouri between November 11 through November 28, 2020, upon advance notice
to Pretrial Services.

 

 

Respectfully yours,
The application is granted.
__ denied.
/s/Martin R. Raskin aX (). (Oo.
MARTIN R. RASKIN Edgardo Ramos, U.S.D.J.

Dated: ___tle\zo __
“lew Yark, New York 10007

MIAMI 20! Alhambra Circle. Suite 1050\ Coral Gables, Florida 33134 \ Telephone 305 444 3400
NAPLES 7400 Tamiami Trail North, Suite 101 \ Naples, Florida 34108 | Telephone 239 431 6041

 

 
